This appeal was dismissed at a former term of this court for the reason that the appeal bond filed after the adjournment of the trial term did not show to have been approved by the proper authorities. Appellant asks for a certiorari, accompanying his petition by a duly certified copy of said appeal bond which shows that same was in fact approved by the sheriff and the district judge. Without going through the formality of requiring the issuance of a writ of certiorari, we have reinstated the appeal and considered the case upon its merits. The facts seem ample to support the judgment of conviction.
Bills of exception Nos. 1 and 2 complain of the refusal of special charges, but in neither bill does the special charge therein referred to appear, and in such case it is impossible for us to determine the sufficiency of the complaint, the bill failing to make apparent by its own recitals, the error complained of. A bill of exceptions complaining of the refusal of a special charge should set out the charge referred to. An examination of said special charges, which appear elsewhere in the record without exception to their refusal, makes it plain that no error was committed in declining to give same. *Page 648 
Bill of exceptions No. 3 complains of the overruling of an objection to questions asked of W. A. Pollard as to what he found in a house searched by him. The bill wholly fails to set out the testimony, if any thereafter given by said witness. The same thing is true of the complaints in bills of exception Nos. 8 and 9.
Bills of exception Nos. 4 and 5 complain that testimony was given of the finding of a large quantity of liquor in the house that was searched and claimed to be possessed by the accused, the exact ground being that only a portion of the liquor found was analyzed and shown to have an alcoholic content of more than one per cent by volume, and that it was error to receive testimony of the finding of the remainder of the liquor. We would not regard this as error, but in view of the fact that the jury gave to the accused the lowest penalty, and that this would have been the least punishment which could have been accorded if the testimony had referred only to the liquor that was actually analyzed, we will not discuss the supposed error in the introduction of the remainder.
Appellant complains that he was not allowed to prove by the searching officer that two women who were found at the house searched, had paid fines for having home brew in their possession. The record makes no suggestion as to when or where, or under what circumstances the fines referred to were paid, and we are at a loss to know how appellant could have been benefited by such testimony.
Bill of exceptions No. 7 falls in the same category as bills Nos. 8 and 9. A question was asked, objected to, and the objection overruled, but the bill fails to show what the testimony of the witness was, if he gave any.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.